         CASE 0:18-cv-02258-PJS-DTS Document 35 Filed 12/16/18 Page 1 of 1


                                               UNITED STATES DISTRICT COURT
                                                                District of Minnesota
                                                                      Kate M. Fogarty, Clerk
                                                                 Tricia Pepin, Chief Deputy Clerk

 Warren E. Burger Federal             U.S. Courthouse             Gerald W. Heaney Federal           Edward J. Devitt U.S. Courthouse
 Building and U.S. Courthouse         300 South Fourth Street     Building and U.S. Courthouse       and Federal Building
 316 North Robert Street, Suite 100   Suite 202                   and Customhouse                    118 South Mill Street, Suite 212
 St. Paul, MN 55101                   Minneapolis, MN 55415       515 West First Street, Suite 417   Fergus Falls, MN 56537
 (651) 848-1100                       (612) 664-5000              Duluth, MN 55802                   (218) 739-5758
                                                                  (218) 529-3500




December 16, 2018



Attn: Kellie Van Slyke, Civil Assignment Office
Hennepin County District Court
C3 Government Center
300 South 6th Street
Minneapolis, MN 55487


Case Number: 18-cv-2258 (PJSDTS)

Case Title: Badhwa et al v. Veritec, Inc et al.

Re: Order Remanding to State Court

Dear Ms. Van Slyke:

A certified copy of the Order of Remand filed by Judge Patrick J. Schiltz dated 12/13/2018 is
enclosed.

Please acknowledge receipt by returning a date-stamped copy of this notice in the enclosed self-
addressed envelope.

Our records indicate your State Court case number is 27-cv-18-1218.

Deputy Clerk: lmb
